Citation Nr: 1539834	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the claim for additional development in August 2014.

On his VA Form 9, received May 2012, the Veteran appeared to request a local hearing before a Decision Review Officer (DRO).  Internal correspondence at the RO indicates that the Veteran had a hearing scheduled for June 10, 2013.  However, in a statement from the Veteran's representative, received on June 6, 2013, it was explained that the Veteran would not be appearing before a DRO physically.  The Board finds that any hearing request has been withdrawn and the Board may proceed with a decision.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that an addendum opinion is required. 

On the pre-induction report of medical examination, the Veteran was diagnosed with decreased high frequency hearing, bilateral, NCD with moderate decrease at 2000 Hertz.  He was assigned an H-2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Board finds that the Veteran's bilateral hearing loss was noted and, therefore, pre-existed his entrance into active service. 38 U.S.C.A. § 1111.

Accordingly, "[i]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  If the veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234   (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn at 235. 

The Veteran reported that his hearing worsened during his period of active service. The Veteran was provided a VA examination in July 2010 wherein the examiner opined that it was more likely than not that his hearing loss was related to high noise levels during military service and that moderate to severe hearing loss was noted at the discharge physical which was the same audiometric pattern with greater severity.  An additional opinion was obtained in September 2010.  The examiner reviewed the claims file and stated that the Veteran's hearing minimally worsened during his period of active service.  The September 2010 examiner opined that it was "more likely than not" that the Veteran's minimal increase in hearing loss during active service was due to the natural progression of the disease. 

The Board observes that the audiometric findings dated prior to November 1, 1967 do not appear to have been converted.  Audiometric results dated prior to November 1, 1967 are presumed to be reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The conversion of the audiometric findings may impact the opinions provided. 
The Board remanded for an additional opinion in August 2014.  In July 2015, a VA examiner opined that as the Veteran's hearing did not vary between induction and separation more than normal test and retest differences at any frequency and the examining physician at separation indicated no essential change in hearing from EPTS (existed prior to service), the Veteran's hearing loss was less likely than not aggravated beyond the normal progression during active service.  The examiner then went on to discuss the Veteran's claim in the context of direct service connection, noting that it is unlikely that hearing loss due to noise exposure during service would present many years thereafter.  The examiner also indicated that any conversion in hearing standards would make no difference in this instance.

The Board found in the prior remand that the Veteran met his burden to show that his disability increased in severity during active service.  Thus, as worsening has been conceded, the relevant question is whether there is "clear and unmistakable evidence" that the worsening of the condition was due to the natural progress of the disease.  Unfortunately, the most recent VA examiner did not answer the specific question posed by the Board in its prior remand.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268  (1998).  Accordingly, the Board must obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2015 examiner, or, if the examiner is unavailable, to another suitably qualified examiner, to provide an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following: 

Is it clear and unmistakable (obvious or manifest) that any increase in the severity of the pre-existing bilateral hearing loss was due to the natural progression of the disease?

A clear rationale must be provided for any opinion reached. 
 
2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

